Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a system and method where the virtual object with guide rays is a combination of a computer-aided design model of the object and the collected data of the reflect incident wavelength of electromagnetic radiation from the material deposited on the second wetting agent.
Larsen et al (US patent 9,550,349) discloses method and object manufacturing system that comprises a movable platform, a first device configured to transfer a first bonding agent on the build surface, a second device configured to transfer a second bonding agent on the build surface, a material depositing system, a transfuse station, where each layer of an object is assembled in a stepwise fashion until the entire object is built. Larsen does not teach or suggest 
Ederer et al (US 2017/0297263) discloses a method for producing three dimensional molded parts by means of layering, the moisture content of the build material mixture being able to be regulated, where the bonding agents comprises wetting agents. Additionally Ederer teaches that the first and second device is a print head to selectively deposit the first and second wetting agent and a vibrator with a slitter opening. Ederer does not teach or suggest a system and method where the virtual object with guide rays is a combination of a computer-aided design model of the object and the collected data of the reflect incident wavelength of electromagnetic radiation from the material deposited on the second wetting agent.
Prinz et al (US patent 5,301,863) discloses a system and method for manufacturing an article that is formed by the incremental buildup of layers on a work surface that comprises an optical sensor capable of collecting data from a reflected wavelength of electromagnetic radiation. Prinz does not teach or suggest a system and method where the virtual object with guide rays is a combination of a computer-aided design model of the object and the collected data of the reflect incident wavelength of electromagnetic radiation from the material deposited on the second wetting agent.
Cho et al (US patent 8,847,953) discloses a method for controlling 3D printing by way of an augmented reality controller where the controller, based on the collected data from the image sensor, determine a virtual object to be presented in a field of view, a position of the virtual object in the field of view and a perspective of the simulated object in the field of view. 
Valouch et al (US 2018/0017679) discloses a detector containing at least one longitudinal optical sensor, where the longitudinal sensor and at least one evaluation device, where the evaluation device is designed to generate at least one item of information on a longitudinal position of the object by evaluating the longitudinal sensor signal of the longitudinal optical sensor which can be used for 3D printing. Valouch does not teach or suggest a system and method where the virtual object with guide rays is a combination of a computer-aided design model of the object and the collected data of the reflect incident wavelength of electromagnetic radiation from the material deposited on the second wetting agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746